Title: James Madison to Thomas Jefferson, 22 June 1810
From: Madison, James
To: Jefferson, Thomas


            
              
                Dear Sir
                 
                     Washington 
                     June 22. 1810
              
              I inclosed an authentication of the blood of the our Merinos, as translated from the Original by Mr Graham: also a state of the charges incident the 
                  to their passages &c. The half falling to your share, of course, may be left for any convenient occasion of being replaced. You need not trouble yourself to remit it hither.
                  
		  On the first publication of the dispatches by the J. Adams, so strong a feeling was produced by Armstrong’s picture of the French robbery, that the attitude in which England was placed by the correspondence between P. & Wellesley was overlooked. The public attention is beginning to fix itself on the proof it affords that the
			 original sin agst Neutrals lies with G.B. & that she 
                  whilst she acknowledges it, she persists in it.
               I am preparing for a departure from this place immediately after the 4th July. Having been deprived of the Spring visit to My Farm, I wish to commence the sooner the fall recess.Be assured of my highest & most Affee esteem
              
                James
                Madison
            
            
              
		  Have you recd a Copy of Coopers (the Pena Judge) masterly opinion on the question whether the sentence of a foreign Admiralty court in a prize Cause, be conclusive evidence in a suit here between the Underwriter & Insured. It is a most thorough, investigation, and irrefragable disproof, of the B. Doctrine on the subject, as adopted by a decision of the Supreme Court of the U.S.? If you are without a Copy I will provide & forward one.
            
          